Robinson, Justice (dissenting). The majority opinion holds that the evidence in this case does not prove appellant is a resident. The law provides that a person may maintain a suit for divorce in this State after a ninety-day residence has been established. If the evidence in this case does not prove residence on the part of appellant, then it is hard to understand how a person could ever prove themselves to be a resident of the State after they have lived here only ninety days. Appellant has applied for citizenship in the United States. If she is not a resident of ’Hot Springs, she is not a resident of the United States because she is not living anywhere else in this country. When the Federal court passes on her application for citizenship, no doubt it will hold that she was a resident of Garland County, Arkansas, at the very time this court is now saying she is not a resident. In my opinion she has proven herself to be a bona fide resident of Garland County, Arkansas, and I therefore respectfully dissent.